UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 1, 2008 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-14035 Stage Stores, Inc. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 91-1826900 (I.R.S. Employer Identification No.) 10201 Main Street, Houston, Texas (Address of principal executive offices) (Zip Code) (800) 579-2302 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer þAccelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of November 29, 2008, there were 37,996,912 shares of the registrant's common stock outstanding. TABLE OF CONTENTS PART IFINANCIAL INFORMATION Page No. Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets November 1, 2008 and February 2, 2008 3 Condensed Consolidated Statements of Operations Thirteen and Thirty-Nine Weeks Ended November 1, 2008 and November 3, 2007 4 Condensed Consolidated Statements of Cash Flows Thirty-Nine Weeks Ended November 1, 2008 and November 3, 2007 5 Condensed Consolidated Statement of Stockholders Equity Thirty-Nine Weeks Ended November 1, 2008 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 21 PART IIOTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURES 24 2 Table of Contents References to a particular year are to Stage Stores fiscal year, which is the 52- or 53-week period ending on the Saturday closest to January 31st of the following calendar year.For example, references to 2007 mean the fiscal year ended February 2, 2008 and references to "2008" mean the fiscal year ending January 31, 2009.2007 and 2008 are 52-week years. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Stage Stores, Inc. Condensed Consolidated Balance Sheets (in thousands, except par values) (Unaudited) November1, 2008 February2, 2008 ASSETS Cash and cash equivalents $ $ Merchandise inventories, net Prepaid expenses and other current assets Total current assets Property, equipment and leasehold improvements, net Goodwill - Intangible asset Other non-current assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Accounts payable $ $ Current portion of debt obligations Accrued expenses and other current liabilities Total current liabilities Debt obligations Other long-term liabilities Total liabilities Commitments and contingencies Common stock, par value $0.01, 100,000 shares authorized, 55,826 and 55,113 shares issued, respectively Additional paid-in capital Less treasury stock - at cost, 17,586 and 16,907 shares, respectively ) ) Accumulated other comprehensive loss ) ) Retained earnings Stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 3 Table of Contents Stage Stores, Inc. Condensed Consolidated Statements of Operations (in thousands, except earnings per share) (Unaudited) Thirteen Weeks Ended Thirty-Nine Weeks Ended November1, 2008 November3, 2007 November 1, 2008 November 3, 2007 Net sales $ Cost of sales and related buying, occupancy and distribution expenses Gross profit Selling, general and administrative expenses Store opening costs Goodwill impairment - - Interest expense, net of income of $0 and $0for the thirteen weeks and $11 and $0 for the thirty-nine weeks, respectively (Loss) income before income tax ) ) Income tax (benefit) expense ) Net (loss) income $ ) $ $ ) $ Basic earnings per share data: Basic (loss) earnings per share $ ) $ $ ) $ Basic weighted average shares outstanding Diluted earnings per share data: Diluted (loss) earnings per share $ ) $ $ ) $ Diluted weighted average shares outstanding The accompanying notes are an integral part of these financial statements. 4 Table of Contents Stage Stores, Inc. Condensed Consolidated Statements of Cash Flows (in thousands) (Unaudited) Thirty-Nine Weeks Ended November1, 2008 November3, 2007 Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) Stock-based compensation tax benefits Stock-based compensation expense Amortization of debt issue costs Goodwill impairment - Excess tax benefits from stock-based compensation ) ) Deferred compensation obligation - Construction allowances from landlords Other changes in operating assets and liabilities: Increase in merchandise inventories ) ) Decrease (increase) in other assets ) Increase in accounts payable and other liabilities Total adjustments Net cash provided by operating activities Cash flows from investing activities: Additions to property, equipment and leasehold improvements ) ) Proceeds from sale of property and equipment 3 31 Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from (payments on): Borrowings under revolving credit facility, net Repurchases of common stock ) ) Finance lease obligations Equipment financing - Debt obligations ) ) Debt issuance costs paid ) ) Exercise of stock options and stock appreciation rights Excess tax benefits from stock-based compensation Cash dividends ) ) Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents: Beginning of period End of period $ $ Supplemental disclosures: Interest paid $ $ Income taxes paid $ $ Unpaid liabilities for capital expenditures $ $ The accompanying notes are an integral part of these financial statements. 5 Table of Contents Stage Stores, Inc. Condensed Consolidated Statement of Stockholders' Equity For the Thirty-Nine Weeks Ended November 1, 2008 (in thousands) (Unaudited) Accumulated Common Additional Treasury Other Stock Paid-in Stock Comprehensive Retained Shares Amount Capital Shares Amount Loss Earnings Total Balance, February 2, 2008 $ $ ) $ ) $ ) $ $ Cumulative effect of SFAS No. 158 measurement date provision, net of tax of $0.01 million - 11 11 Net loss - ) ) Comprehensive loss ) Dividends on common stock - ) ) Deferred compensation - - - ) - - - Repurchases of common stock - - - ) ) - - ) Stock options exercised 7 - Issuance of stock awards, net 49 - - - ) - - ) Stock-based compensation expense - Stock-based compensation tax benefits - Balance, November 1, 2008 $ $ ) $ ) $ ) $ $ The accompanying notes are an integral part of these financial statements. 6 Table of Contents Stage Stores, Inc.
